FILED
                                                                      United States Court of Appeals
                      UNITED STATES COURT OF APPEALS                          Tenth Circuit

                            FOR THE TENTH CIRCUIT                             May 18, 2015
                        _________________________________
                                                                          Elisabeth A. Shumaker
                                                                              Clerk of Court
ANDREW JOHN YELLOWBEAR, JR.,

      Plaintiff - Appellant,

v.                                                           No. 14-8069
                                                   (D.C. No. 2:13-CV-00107-SWS)
DANIEL M. ASHE, Director, U.S. Fish                           (D. Wyo.)
and Wildlife Service; BERNADETTE
ATENCIO, Supervisor, Wildlife
Repository Specialist, National Eagle and
Wildlife Property Repository, in their
official and individual capacities,

      Defendants - Appellees.
                      _________________________________

                            ORDER AND JUDGMENT*
                        _________________________________

Before KELLY, LUCERO, and McHUGH, Circuit Judges.
                  _________________________________

      Andrew Yellowbear appeals the district court’s dismissal of his claims against

Daniel Ashe in his individual capacity, and its grant of summary judgment in favor of

Ashe and Bernadette Atencio on all other claims. Exercising jurisdiction under 28 U.S.C.

§ 1291, we conclude that this appeal is frivolous and dismiss.


      *
        After examining the briefs and appellate record, this panel has determined
unanimously that oral argument would not materially assist in the determination of
this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is therefore
ordered submitted without oral argument. This order and judgment is not binding
precedent, except under the doctrines of law of the case, res judicata, and collateral
estoppel. It may be cited, however, for its persuasive value consistent with Fed. R.
App. P. 32.1 and 10th Cir. R. 32.1.
                                              I

       Yellowbear is a prisoner housed at the Wyoming Medium Correctional Institution

and an enrolled member of the Northern Arapaho Tribe. In September 2006, Yellowbear

submitted a permit application to the U.S. Fish and Wildlife Service (“FWS”) seeking ten

eagle feathers for religious purposes. Randy Van Solen, an FWS employee, contacted the

Wyoming State Penitentiary the following month to inquire about the process for filling

Yellowbear’s order. Wyoming Department of Corrections (“WDOC”) chaplain Ken

Martin responded that WDOC regulations permitted inmates to keep only one eagle

feather, and because Yellowbear already had one, he would not be permitted to receive

additional feathers. The day after hearing from Martin, Van Solen wrote to Yellowbear

stating that his request could not be filled. Van Solen initially voided the request, but

after Yellowbear indicated he would challenge the WDOC regulation, Van Solen

apologized and agreed to keep the order open.

       On August 1, 2008, Yellowbear wrote to Atencio, another FWS employee,

informing her that a consent decree had been entered altering the applicable eagle feather

policy. Yellowbear asked that Atencio contact his attorney to arrange for shipping of his

pending request, “specifically (3) three eagle feathers.” Yellowbear sent a second letter

to Atencio on September 6, inquiring about the status of his “order for (3) three [e]agle

feathers.” In that letter, Yellowbear states that the new WDOC policy “allowed four (4)

[e]agle feathers to be possessed by inmates.” Two days later, FWS obtained

authorization from WDOC to ship the additional feathers to Yellowbear. The feathers

were sent the following day, September 9, 2008.

                                             -2-
       In December 2011, Yellowbear wrote to FWS Director Ashe and Assistant

Regional Director Matt Hogan, asking whether the remaining eagle feathers from his

original order could be donated to a third party.1 Atencio responded that because

Yellowbear had received the maximum number of feathers permitted by prison policy,

his order was deemed fulfilled. Yellowbear objected to this response in letters to

Atencio, Ashe, and Hogan. Atencio again responded that prison policies limited

Yellowbear to four feathers, and stated that FWS could not ship feathers to third parties.

       Yellowbear filed an administrative claim under the Federal Tort Claims Act

(“FTCA”) in August 2012, alleging a wrongful termination of his request for seven

additional feathers. In October 2012, he supplemented his claim with a letter to an FWS

tort claims examiner indicating that a footnote in the WDOC consent decree permits “a

feather fan comprised of more than four feathers but that these items will only be

permitted for group activities and will not be stored in individual cells.” Atencio

contacted WDOC staff on October 18, 2012, seeking written permission to send an

additional seven feathers for the feather fan. Atencio left a message inquiring about the

authorization on November 6. On December 6, Yellowbear requested an eagle plume in

addition to his prior requests. WDOC staff responded to Atencio on December 19,

indicating that Yellowbear was authorized to receive the seven additional feathers and the

eagle plume. The items were shipped on December 26, 2012.



       1
        Apparently believing his original request was for twenty rather than ten
feathers, Yellowbear states in the letter that sixteen feathers remain from his original
order.
                                            -3-
       After his FTCA claim was denied, Yellowbear filed suit against Ashe and Atencio

in both their official and individual capacities. He alleged that defendants unreasonably

delayed his eagle feather request for a period of four and a half years. The district court

granted Ashe’s motion to dismiss the claims against him in his individual capacity for

lack of personal jurisdiction. It granted summary judgment in favor of defendants on the

remaining claims. Yellowbear timely appealed.

                                              II

       We review a dismissal for lack of personal jurisdiction de novo. Cory v. Aztec

Steel Bldg., Inc., 468 F.3d 1226, 1229 (10th Cir. 2006). If a district court dismisses for

lack of personal jurisdiction without conducting an evidentiary hearing, the plaintiff need

only make a prima facie case for jurisdiction. Emp’rs Mut. Cas. Co. v. Bartile Roofs,

Inc., 618 F.3d 1153, 1159 (10th Cir. 2010). Because Wyoming’s long-arm statute is

coterminous with the Due Process Clause, we conduct a single inquiry into whether a

defendant has sufficient minimum contacts with the forum state to support personal

jurisdiction. Id. “A court may maintain general jurisdiction over a nonresident

defendant, based on the defendant’s continuous and systematic general business contacts

with the forum state.” Id. at 1160 n.5 (quotation and alteration omitted). A court

possesses specific personal jurisdiction over a defendant if: “(1) the defendant has

purposefully availed itself of the privilege of conducting activities or consummating a

transaction in the forum state; and (2) the litigation results from alleged injuries that arise

out of or relate to those activities.” Id. at 1160 (quotations and citations omitted).



                                              -4-
       Yellowbear contends that Ashe is subject to general personal jurisdiction in

Wyoming because he is the Director of FWS. However, numerous courts, including our

own, have held that broad supervisory authority is insufficient to render a government

official subject to general personal jurisdiction in an individual capacity suit. See, e.g.,

Hill v. Pugh, 75 F. App’x 715, 719 (10th Cir. 2003) (unpublished) (“It is not reasonable

to suggest that federal prison officials may be hauled into court simply because they have

regional and national supervisory responsibilities over facilities within a forum state.”);

Nwanze v. Philip Morris Inc., 100 F. Supp. 2d 215, 220 (S.D.N.Y. 2000) (“Mere

supervision over the Bureau of Prisons, the reach of which extends into every state, is

insufficient to establish a basis for the exercise of personal jurisdiction.”); Wag-Aero,

Inc. v. United States, 837 F. Supp. 1479, 1485 (E.D. Wis. 1993) (“[T]he mere fact that

federal government officials enforce federal laws and policies or supervise personnel and

personnel training on a nationwide basis is not sufficient in and of itself to confer

personal jurisdiction in a lawsuit which seeks money damages against those same

governmental officials in their individual capacities.”). We agree with this conclusion.

       Yellowbear also argues that the district court possesses specific personal

jurisdiction over Ashe because Ashe received correspondence about Yellowbear’s

requests for eagle feathers. Ashe’s passive receipt of these letters and emails, however,

does not show that he purposefully availed himself of the privilege of conducting

business in Wyoming. See Emp’rs Mut. Cas. Co., 618 F.3d at 1159. Accordingly, this

correspondence does not serve as a basis for personal jurisdiction.



                                             -5-
                                             III

                                              A

       We review a grant of summary judgment de novo. Merrifield v. Bd. of Cnty.

Comm’rs, 654 F.3d 1073, 1077 (10th Cir. 2011). Summary judgment is appropriate if

“there is no genuine dispute as to any material fact and the movant is entitled to judgment

as a matter of law.” Fed. R. Civ. P. 56(a). In making this determination, “[w]e examine

the record and all reasonable inferences that might be drawn from it in the light most

favorable to the non-moving party.” Merrifield, 654 F.3d at 1077 (quotation omitted).

       Each of Yellowbear’s claims rests on the premise that defendants unreasonably

delayed in fulfilling his request for eagle feathers, allegedly for more than four years.

The record demonstrates, however, that FWS employees promptly filled each of his

requests once prison officials indicated that Yellowbear was authorized to receive the

feathers. Yellowbear’s 2008 letters to FWS specifically requested three feathers and

stated that WDOC policy permitted him to possess four feathers. He cannot complain

that FWS staff fulfilled his actual request rather than sua sponte sending additional

feathers. Granting summary judgment in favor of defendants was proper.

                                              B

       Yellowbear also argues that the district court erred in denying his motion to

appoint counsel. “We review the denial of appointment of counsel in a civil case for an

abuse of discretion.” Rucks v. Boergermann, 57 F.3d 978, 979 (10th Cir. 1995). In

considering such a motion, courts consider “the merits of the litigant’s claims, the nature

                                             -6-
of the factual issues raised in the claims, the litigant’s ability to present his claims, and

the complexity of the legal issues raised by the claims.” Id. (quotation omitted). We

agree with the district court that these factors weigh against the appointment of counsel

and thus do not discern an abuse of discretion.

                                               C

       Finally, Yellowbear challenges the district court’s conclusion that this suit is

frivolous under 28 U.S.C. § 1915(g). We agree with the district court’s conclusion.

Yellowbear filed this suit based on the premise that FWS unreasonably delayed in

fulfilling his requests when the facts known to him clearly demonstrate that no such delay

occurred. For the same reason, we conclude that Yellowbear’s pursuit of this appeal is

frivolous and impose an additional strike under 28 U.S.C. § 1915(e)(2)(B). See Jennings

v. Natrona Cnty. Detention Ctr. Med. Facility, 175 F.3d 775, 780 (10th Cir. 1999).

                                              IV

       Because Yellowbear’s appeal is frivolous, we DISMISS pursuant to

§ 1915(e)(2)(B). For the same reason, we DENY his motion to proceed in forma

pauperis, and order the appellant to immediately pay the filing fee. See DeBardeleben v.

Quinlan, 937 F.2d 502, 505 (10th Cir. 1991).


                                                Entered for the Court


                                                Carlos F. Lucero
                                                Circuit Judge




                                              -7-